DETAILED ACTION
This communication is in response to Applicant’s amendment filed on April 21, 2021. Claims 1, 7, 11, 15-16, and 19-20 have been amended. Claims 1-20 are pending and are directed towards system, method and program product for ASSOCIATION VIA BROADCAST. Examiner acknowledges Applicant’s amendment to the claims, and therefore withdraws the previous office action’s objection, the 35 USC § 112(b) rejection, and the claim interpretation under 35 U.S.C. § 112(f). However, the rejection under 35 USC § 103 is maintained. The rejection is stated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Redding et al. U.S. Patent Pub. No. 2014/0370879 A1 (hereinafter “Redding”) in view of Foulds et al. U.S. Patent Pub. No. 2013/0265857 A1 (hereinafter “Foulds”). 

As per claim 1, Redding teaches a system comprising: 
a target device (wireless identity transmitter. Redding, para [0060]) having one or more target device processing devices coupled to a target device memory device storing target device instructions (wireless identity transmitter" is used herein to refer to a compact device configured to periodically transmit broadcast messages via short-range wireless transmitters. Wireless identity transmitters may be mobile. Redding, para [0060]) that when executed cause the one or more target device processing devices to: 
broadcast the identification code (transmit broadcast messages that include a secured, unique identifier. Redding, para [0060]); 
a source device (proximity broadcast receiver. Redding, para [0061]) having one or more source device processing devices coupled to a source device memory device storing source (proximity broadcast receivers may be stationary devices […]mobile devices […]For example, a smartphone. Redding, para [0061]) that when executed cause the one or more source device processing devices to: 
enter an association mode (Upon activation (e.g., plugging into a power outlet, etc.), the router 185 may begin periodically transmitting broadcast messages via the included wireless identity transmitter. Redding, para [0347])
receive the identification code (Sighting messages may be transmissions that include part or all of the information encoded in received broadcast messages, including any obscured or encrypted information, such as identifiers of wireless identity transmitters. Redding, para [0063]); 
obtain authorization to associate with the target device (sighting messages may include metadata and other information (or "associated data"), such as the sending proximity broadcast receivers' identification information (e.g., device ID, third-party affiliations, etc.), whether the proximity broadcast receiver paired with a wireless identity transmitter. Redding, para [0063]); and 
send a source device authorization message to an association server (sighting messages may also include authentication information (e.g., secret keys, passes, special codes, digital certificates, etc.) that may be used by a central server to confirm the identification (or identification information) of proximity broadcast receivers transmitting the sighting messages. Redding, para [0061]); and 
the association server having one or more association server processing devices coupled to an association server memory device storing association server instructions (central server, Redding, para [0006] and Fig. 1 element 120) that when executed cause the one or more association server processing devices to: 
receive the source device authorization message (data from such a broadcast message 2710 may be automatically relayed over the Internet via the wireless connection 2711 by the mobile device 138 to a central server as sighting messages. Redding, para [0345]); and 
associate the target device and the source device (the central server may perform operations for identifying information related to the wireless identity transmitter 110 and/or the mobile device 138. Redding, para [0345]), 
wherein associating the target device and the source device includes: 
obtaining source device credentials for a source device account (the central server may identify log-in credentials for the network associated with the router. Redding, para [0345]); and 
providing the source device credentials for the source device account to the target device (transmit these credentials back via a return message to the mobile device 138 over the wireless connection […] the mobile device 138 connected to the router 185 via a wireless communication link 188 in response to receiving such a return message from the central server. Redding, para [0345]).
Redding does not explicitly teach obtain an identification code 
However, Foulds teaches obtain an identification code (Responsive to receiving the request for the audio information, the server returns the audio information [which represent an identification code] to the second device. Foulds, para [0045] Fig. 4 element 404) (the audio information can be a string of bits which is returned to the second device and subsequently encoded into an audio identifier or signal. Foulds, para [0044] and Fig. 4 step 402).


As per claim 2, Redding and Foulds teach the system of claim 1. Redding does not explicitly teach wherein obtaining the identification code includes: sending an identification code request to the association server; and receiving the identification code from the association server. 
However, Foulds teaches obtaining the identification code includes: sending an identification code request to the association server (the second device requests audio information, at 402, from the remote source which, in this case, is a server. […] the audio information can be a string of bits which is returned to the second device and subsequently encoded into an audio identifier or signal. Foulds, para [0044] and Fig. 4 step 402); 
receiving the identification code from the association server (Responsive to receiving the request for the audio information, the server returns the audio information to the second device. Foulds, para [0045] Fig. 4 element 404); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Redding to sending an identification code request to the association server; and receiving the identification code from the association server. One would be motivated to do so, to prepare two devices to be associated and paired together.

As per claim 3, Redding teach the system of claim 2. Redding does not explicitly teach wherein the association server instructions further cause the one or more association server processing devices to: receive the identification code request from the target device; generate the identification code; and provide the identification code to the target device.
However, Foulds teaches receive the identification code request from the target device (the second device requests audio information, at 402, from the remote source which, in this case, is a server. […] the audio information can be a string of bits which is returned to the second device and subsequently encoded into an audio identifier or signal. Foulds, para [0044] and Fig. 4 step 402); 
Generate the identification code (Responsive to receiving the request for the audio information, the server returns the audio information [which should be generated first] to the second device. Foulds, para [0045] Fig. 4 element 404); 
provide the identification code to the target device (Responsive to receiving the request for the audio information, the server returns the audio information to the second device. Foulds, para [0045] Fig. 4 element 404); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Redding to receive the identification code request from the target device; generate the identification code; and provide the identification code to the target device. One would be motivated to do so, to prepare two devices to be associated and paired together.

As per claim 4, Redding teach the system of claim 3, wherein generating the identification code includes generating a time-limited identification code (the rolling identifier changing with every wake and broadcast cycle as one example, in other embodiments the identifier may be changed less frequently, such as once per minute, once per hour, etc. Redding, para [0130])

As per claim 5, Redding and Foulds teach the system of claim 1, wherein broadcasting the identification code includes broadcasting the identification code using a low-energy radiofrequency transmission protocol (broadcast messages may be transmitted via a wireless communication protocol, such as Bluetooth.RTM. Low Energy. Redding, para [0059]).

As per claim 6,  Redding and Foulds teach the system of claim 1, wherein broadcasting the identification code includes broadcasting the identification code as part of a service set identifier (The mobile device 138 may receive data signals from the router 185 (e.g., WiFi), such as signals indicating a service set identification (SSID) and security protocols of the network. Redding, para [0344]) (the identification information may include an SSID of an access point as well as a log-in password. Redding, para [0361]).

As per claim 7, Redding and Foulds teach the system of claim 1, wherein the target device instructions further cause the one or more target device processing devices to: not be receptive to a response that is received by the target device as a direct response to the broadcast (In embodiments that rely on pairing or an exchange of messages between the wireless identity transmitter and proximity broadcast receivers, proximity broadcast receivers 138, 142 may listen for and only complete communication handshaking or pairing with a device that broadcasts the target device ID, and ignore other pairing attempts. Redding, para [0122]).

As per claim 8, Redding and Foulds teach the system of claim 1, wherein obtaining authorization to associate with the target device includes providing a user interface to obtain user authorization to associate with the target device (an exemplary display 3190 of available software that may be selected for accessing nearby target devices associated with wireless identity transmitters […] The display 3190 may prompt the user of the proximity broadcast receiver 138 to select one of a first button 3191 (e.g., a graphical user interface (GUI) button) for launching a first app for accessing a nearby toaster device. Redding, para [0389]).

As per claim 9, Redding and Foulds teach the system of claim 1, wherein sending the source device authorization message to the association server includes sending the identification code (the mobile device may transmit the wireless identity transmitter's rolling identifier and other information, such as the stored device ID and authentication information [to the central server]. Redding, para [0196]).

As per claim 10, Redding and Foulds teach the system of claim 1, wherein associating the target device and the source device is performed responsive to receiving a target device authorization message (In the active search mode/embodiment, in response to receiving activation messages from the central server 120 that include target device IDs and determining that they are within the identified sector of search, proximity broadcast receivers 138, 142 may configure their short-range radios (e.g., Bluetooth.RTM. radio) to listen for broadcast messages having the identifiers. In other words, the proximity broadcast receivers 138, 142 may be considered activated for a search and may or pairing attempts with an identifier look for the identifiers included in the activation message (i.e., target device IDs) […] In this alternative embodiment, proximity broadcast receivers 138, 142 may be protected from pairing with unauthorized devices while in the active search mode. Also, proximity broadcast receivers 138, 142 may modify the pairing process in the active search mode to terminate the communication link as soon as the device ID is received, further protecting against pairing with unauthorized devices. Redding, para [0122]).

As per claim 14, Redding and Foulds teach the system of claim 1, wherein the target device is configured using the source device account (upon initialization operations (or "booting-up"), a wireless identity transmitter may be configured to receive incoming short-range wireless communications from proximity broadcast receivers […] Such incoming short-range wireless communications may include instructions, software, firmware, commands, or other code for setting values for configuration parameters utilized by the wireless identity transmitter for performing various functions. Redding, para [0138]-[0139]).

As per claim 15, Redding teaches a method comprising: 
receiving, from a source device that received the broadcasted identification code, a source device authorization message that includes the identification code (sighting messages may also include authentication information (e.g., secret keys, passes, special codes, digital certificates, etc.) that may be used by a central server to confirm the identification (or identification information) of proximity broadcast receivers transmitting the sighting messages. Redding, para [0061]); and 
device (the central server may perform operations for identifying information related to the wireless identity transmitter 110 and/or the mobile device 138. Redding, para [0345])
wherein associating the target device and the source device includes: 
obtaining source device credentials for a source device account (the central server may identify log-in credentials for the network associated with the router. Redding, para [0345]); and 
providing the source device credentials to the target device (transmit these credentials back via a return message to the mobile device 138 over the wireless connection […] the mobile device 138 connected to the router 185 via a wireless communication link 188 in response to receiving such a return message from the central server. Redding, para [0345]) (The proximity broadcast receiver may receive and process the return message 1602. Based on the data within the return message 1602, the proximity broadcast receiver may optionally transmit a message 1604 to the wireless identity transmitter that may contain configuration information and other data from the central server. The wireless identity transmitter may selectively accept transmissions such as the message. Redding, para [0214]. See Fig. 16 elements).
Redding does not explicitly teach receiving an identification code request from a target device; generating an identification code; providing the identification code to the target device, wherein the target device broadcasts the identification code.
However, Foulds teaches receiving an identification code request from a target device (the second device requests audio information, at 402, from the remote source which, in this case, is a server. […] the audio information can be a string of bits which is returned to the second device and subsequently encoded into an audio identifier or signal. Foulds, para [0044] and Fig. 4 step 402); 
Responsive to receiving the request for the audio information, the server returns the audio information [which should be generated first] to the second device. Foulds, para [0045] Fig. 4 element 404); 
providing the identification code to the target device, wherein the target device broadcasts the identification code (Responsive to receiving the request for the audio information, the server returns the audio information to the second device. Foulds, para [0045] Fig. 4 element 404); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Redding to have the steps of receiving an identification code request from a target device; generating an identification code; providing the identification code to the target device, wherein the target device broadcasts the identification code. One would be motivated to do so, to prepare two devices to be associated and paired together.

As per claim 16, Redding and Foulds teach the method of claim 15, wherein associating the target device and the source device further includes updating one or more records to indicate that the target device is associated with the source device account (the proximity broadcast receiver may be configured to periodically update data within its profile information stored on the central server that indicates the applications that are currently installed on the proximity broadcast receiver. As another example, the proximity broadcast receiver may be configured to periodically update data within its profile information that indicates the configurations, settings, and/or other operating parameters of installed applications. Redding, para [0393]).

As per claim 17, Redding and Foulds teach the method of claim 15, wherein obtaining the source device credentials for the source device account includes generating new credentials (a wireless identity transmitter may be configured to periodically generate new identification data (referred to as a rolling identifier) that may be decoded by a central server to reveal the unique device identifier and other identifying information of the wireless identity transmitter. Redding, para [0084]).

As per claim 18, Redding and Foulds teach the method of claim 15, further comprising: 
providing a target device authorization request to the target device (sighting messages may also include authentication information (e.g., secret keys, passes, special codes, digital certificates, etc.) that may be used by a central server to confirm the identification (or identification information) of proximity broadcast receivers transmitting the sighting messages. Redding, para [0063]); and 
receiving a target device authorization message (messages sent by proximity broadcast receivers to a central server in response to receiving broadcast messages from wireless identity transmitters. Redding, Para [0063]), 
wherein associating the target device and the source device is performed responsive to receiving the target device authorization message (a sighting message may include a code from a hash function that can be decoded by the central server to ensure the sending proximity broadcast receiver is associated with a particular registered service. Redding, para [0063]).

As per claim 19, Redding teaches a non-transitory computer readable medium having instructions that, when executed by one or more processors, cause the one or more processors to perform operations including: 
receiving, from a source device that received the broadcasted identification code, a source device authorization message that includes the identification code (sighting messages may also include authentication information (e.g., secret keys, passes, special codes, digital certificates, etc.) that may be used by a central server to confirm the identification (or identification information) of proximity broadcast receivers transmitting the sighting messages. Redding, para [0061]); and 
associating the target device and the source device (the central server may perform operations for identifying information related to the wireless identity transmitter 110 and/or the mobile device 138. Redding, para [0345])
wherein associating the target device and the source device includes: 
obtaining source device credentials for a source device account (the central server may identify log-in credentials for the network associated with the router. Redding, para [0345]); and 
providing the source device credentials to the target device (transmit these credentials back via a return message to the mobile device 138 over the wireless connection […] the mobile device 138 connected to the router 185 via a wireless communication link 188 in response to receiving such a return message from the central server. Redding, para [0345]) (The proximity broadcast receiver may receive and process the return message 1602. Based on the data within the return message 1602, the proximity broadcast receiver may optionally transmit a message 1604 to the wireless identity transmitter that may contain configuration information and other data from the central server. The wireless identity transmitter may selectively accept transmissions such as the message. Redding, para [0214]. See Fig. 16 elements).
Redding does not explicitly teach receiving an identification code request from a target device; generating an identification code; providing the identification code to the target device, wherein the target device broadcasts the identification code.
However, Foulds teaches receiving an identification code request from a target device (the second device requests audio information, at 402, from the remote source which, in this case, is a server. […] the audio information can be a string of bits which is returned to the second device and subsequently encoded into an audio identifier or signal. Foulds, para [0044] and Fig. 4 step 402); 
generating an identification code (Responsive to receiving the request for the audio information, the server returns the audio information [which should be generated first] to the second device. Foulds, para [0045] Fig. 4 element 404); 
providing the identification code to the target device, wherein the target device broadcasts the identification code (Responsive to receiving the request for the audio information, the server returns the audio information to the second device. Foulds, para [0045] Fig. 4 element 404); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Redding to have the steps of receiving an identification code request from a target device; generating an identification code; providing the identification code to the target device, wherein the target device broadcasts the identification code. One would be motivated to do so, to prepare two devices to be associated and paired together.

As per claim 20, Redding and Foulds teach the non-transitory computer readable medium of claim 19, wherein associating the target device and the source device includes updating one or more records to indicate that the target device is associated with the source device account (the proximity broadcast receiver may be configured to periodically update data within its profile information stored on the central server that indicates the applications that are currently installed on the proximity broadcast receiver. As another example, the proximity broadcast receiver may be configured to periodically update data within its profile information that indicates the configurations, settings, and/or other operating parameters of installed applications. Redding, para [0393]); 
wherein obtaining the source device credentials for the source device account includes generating new credentials (a wireless identity transmitter may be configured to periodically generate new identification data (referred to as a rolling identifier) that may be decoded by a central server to reveal the unique device identifier and other identifying information of the wireless identity transmitter. Redding, para [0084]); and 
wherein the operations further include: 
providing a target device authorization request to the target device(sighting messages may also include authentication information (e.g., secret keys, passes, special codes, digital certificates, etc.) that may be used by a central server to confirm the identification (or identification information) of proximity broadcast receivers transmitting the sighting messages. Redding, para [0063]);
messages sent by proximity broadcast receivers to a central server in response to receiving broadcast messages from wireless identity transmitters. Redding, Para [0063]), 
wherein associating the target device and the source device is performed responsive to receiving the target device authorization message (a sighting message may include a code from a hash function that can be decoded by the central server to ensure the sending proximity broadcast receiver is associated with a particular registered service. Redding, para [0063]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Redding et al. U.S. Patent Pub. No. 2014/0370879 A1 (hereinafter “Redding”) in view of Foulds et al. U.S. Patent Pub. No. 2013/0265857 A1 (hereinafter “Foulds”) and further in view of Vitalis et al. U.S. Patent No. 9,363,562 B1 (hereinafter “Vitalis”)

As per claim 11, Redding and Foulds teach the system of claim 1, further comprising: 
a device data table storing a first device record corresponding to the source device and a second device record corresponding to the target device (The central server may maintain a database containing data records for each wireless identity transmitter associated with the central server and/or the central server's affiliated services. The database may be populated with information obtained via registration operations described above. Thus, there may be a data record for each wireless identity transmitter associated with the central server, and each record may contain information that represents a particular device's identification, its current nonce or counter (e.g., clock value), and a secret key associated with the wireless identity transmitter. Redding, para [0261]), 
the central server 120 may associate an identifier indicated by the sighting message with the wireless identity transmitter 110. The central server 120 may associate the identifier within the sighting message with an account registered/created by a user. Associating the identifier with a particular wireless identity transmitter 110 or user account may be accomplished by comparing the identifier with a database of codes corresponding to the wireless identity transmitter 110 or user accounts to determine the database record in which information from the sighting message (e.g., location info) should be stored. Redding, para [0136]).
Redding does not explicitly teach a media delivery system including one or more processing devices coupled to a memory device storing instructions that when executed cause the one or more processing devices to provide media content items to the source device and the target device, wherein the media delivery system further includes a data store having: an account table storing a source device account record corresponding to the source device account.
However, Vitalis teaches a media delivery system including one or more processing devices coupled to a memory device storing instructions that when executed cause the one or more processing devices (The media content server 52 comprises at least a processing unit or processor, a computer-readable memory, and a communication unit for transmitting and receiving data over a telecommunication network. The memory has statements and instructions stored thereon that when executed by the processing unit perform the steps. Vitalis, Col. 14 Lines 8-13) to provide media content items to the source device and the target device (the media content server 52 is further adapted to transmit the media content having the reference identifier embedded therein directly to the main device 56 over a telecommunication network. Vitalis, Col. 14 lines 54-57) (The media content may also be received by the secondary device from the media content server. Vitalis, Col.13 Lines. 8-10 and Fig. 3), wherein the media delivery system further includes a data store having: 
an account table storing a source device account record corresponding to the source device account (the media content server 52 is adapted to retrieve the reference identifier corresponding to the media content to be transmitted from a database using an identification of the media content to be transmitted and/or an identification of the main device and/or the scheduled playback time at which the media content is to be played back by the main device. Vitalis, Col.14 Lines. 26-32) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Redding to have a media delivery system including one or more processing devices coupled to a memory device storing instructions that when executed cause the one or more processing devices to provide media content items to the source device and the target device, wherein the media delivery system further includes a data store having: an account table storing a source device account record corresponding to the source device account. One would be motivated to do so, to transfer media content to the paired devices.

As per claim 12, Redding and Vitalis teach the system of claim 11. Redding does not explicitly teach wherein the source device account is associated with content of the media delivery system, wherein the source device credentials are usable to access the content of the media delivery system with which the source device account is associated. 
A main device is already authenticated, authorized, and/or registered to receive media content. The media content contains a reference identifier that is previously embedded in an audio signal/track contained in the media content. Vitalis, Col. 4 lines 43-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Redding wherein the source device account is associated with content of the media delivery system, wherein the source device credentials are usable to access the content of the media delivery system with which the source device account is associated. One would be motivated to do so, to transfer media content to the paired devices.

As per claim 13, Redding and Vitalis teach the system of claim 11, wherein the target device is configured to store the provided source device credentials locally for use in accessing services provided by the media delivery system (based on stored authorizations or rules, the central server may transmit credentials (e.g., passwords, etc.) for the proximity broadcast receiver to access the target device, such as via related apps […] credentials may be revoked locally on the target device, by a command from an owner's computing device (e.g., smartphone), and/or by the central server via messages over the Internet when the target device is connected to the Internet. Redding, para [0075]).

Response to Arguments

Applicant’s argues regarding independent claim 1  that the primary reference Redding cannot teach or suggest the claimed limitations "wherein associating the target device and the source device includes: obtaining source device credentials for a source device account; and providing the source device credentials for the source device account to the target device [that broadcast the identification code]. That is, the broadcasting device of Redding is not the device receiving the credentials.

In Response:
Examiner respectfully disagrees with Applicant’s assertion. The proximity broadcast receiver of Redding which represent the source device may transmit the message received from the central server which represent the association server to the wireless identity transmitter which represent the target device, wherein the message contain configuration information and other data from the central server. (The proximity broadcast receiver may receive and process the return message 1602. Based on the data within the return message 1602, the proximity broadcast receiver may optionally transmit a message 1604 to the wireless identity transmitter that may contain configuration information and other data from the central server. The wireless identity transmitter may selectively accept transmissions such as the message. Redding, para [0214]. See Fig. 16 elements 1604 message with data/configuration info between PBR and Wireless identity transmitter). 
The credentials as defined by the specification (the credentials are representative of a username and password for a first account. In some instances, the credentials are use-limited or time-limited, such as one- session-use credentials or credentials that are valid for limited amount of time. Spec, para [0020]).
The central server in the primary reference may transmit credentials to the proximity broadcast receiver, and these credentials can be transmitted to the target device (the central server may transmit credentials (e.g., passwords, etc.) for the proximity broadcast receiver to access the target device, such as via related apps. Credentials may be time-based (e.g., expire after certain amount of time), proximity-based (e.g., expire when proximity broadcast receiver is out of range), access count-based (e.g., expire after number of accesses), and/or permanent (e.g., only expire when revoked). For example, credentials may be provided such that access to the target device is automatically withdrawn after a certain amount of time and/or in response to the proximity broadcast receiver leaving a geofence around a predefined area (e.g., outside of a house. Redding, para [0075]) (In some embodiments, the identification information may include credentials for accessing the target device to be provisioned by the proximity broadcast receiver, such as usernames, passwords, PINs. Redding, para [0369]).
Therefore, Redding teaches the claimed limitations "wherein associating the target device and the source device includes: obtaining source device credentials for a source device account; and providing the source device credentials for the source device account to the target device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

Respectfully Submitted




/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492